DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 04/25/2022, claims 7, 9, 10, 21, 23, 24, 29, 31 and 32 have been amended. Claims 8, 22 and 30 are cancelled. Claims 15-20 have been previously cancelled. Therefore, claims 7, 9-21, 23-29, 31 and 32 are currently pending for the examination.

                                                         Response to Amendments
3.	Applicant’s arguments: see Page 9-10, filed on 04/25/2022, with respect to claims 7, 9-21, 23-29, 31 and 32  have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 7, 9-14, 21, 23-29, 31 and 32  have been withdrawn. 
Claims 8-9, 22-24 and 30-32 was objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the office action dated 01/25/2022.
Applicants have amended independent claims 7, 21 and 29 to include the limitations of claims 8, 22 and 30, which have been canceled without prejudice or disclaimer. Therefore, claims 7, 9-14, 21, 23-29, 31 and 32 are allowable.


                                                         Allowable Subject Matter
4.	In the Amendment application filed on 04/25/2022, claims 7, 9-14, 21, 23-29, 31 and 32 (renumbered as claims 1-17)  are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determine that a number of access points of the plurality of access points experienced at least one interference event during the particular time; determine a ratio of access points which experienced at least one interference event during the particular time to access points which did not experience at least one interference event during the particular time; and deploy the computed channel plan to the plurality of access points based on the ratio of the  access points which experienced at least one interference event to the ration of the access points which did not experience at least one interference event being above a threshold ratio” in combination with other claim limitations as specified in claims 7, 21 and 29.
Note that the first closest prior art, Garg et al. (US 2017/0026845 A1), hereinafter “Garg” teaches: determining a number of interference events (Figs. 1, 2, paragraphs [0038], [0054], [0055], DFS event detected by one or more access points) having occurred on a particular access point of a plurality of access points (Figs. 1,2, paragraphs [0038], [0054], [0055], measurement reports to a coordinating gateway, which collects and collates responses and determines that it should record the DFS event) within a Wireless Local Area Network (WLAN) during a particular time (Figs. 1, 2, paragraphs [0038], [0054], [0055], the time, date, and day of the DFS event recorded); determining a number of channels on which the number of interference events occurred (Figs. 1, 2, paragraphs [0038], [0054], [0055], profile based on all past recorded DFS events created), wherein the number of channels are part of a particular channel list (Figs. 1, 2, paragraphs [0038], [0054], [0055], “flags” element in the data structure for each frequency) associated with the particular access point and stored at the network controller (Figs. 1, 2, paragraphs [0038], [0054], [0055], “allowed” attribute added used to specify whether or not the frequency is part of the preferred set of frequencies); and computing a channel plan (Figs. 1, 2, paragraphs [0007], [0029], [0038], performing determining, based on the received measurement reports) for the plurality of access points in the WLAN based on the filtered channel list (Figs. 1, 2, paragraphs [0007], [0029], [0038], analytics to identify free and non-free channels).
Note that the second closest prior art, CUI et al. (US 2018/0139615 A1), hereinafter “Cui” teaches: filtering the particular channel list (Fig. 3, table 6, paragraphs [0052], [0053], removes the channel from the “whitelist” list and transmits an updated “whitelist” list to the small base stations) based on the number of channels determined to have the number of interference events (Fig. 3, table 6, paragraphs [0052], [0053], interference from the radar system is detected by the small base station on the communication channel).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Tang et al. (US 2016/0037542 A1) entitled: "SYSTEM AND METHOD FOR GROUPING AND ASSIGNING CHANNELS IN A NETWORK SYSTEM"
• JUNG et al. (US 2018/0359730 A1) entitled: "METHOD AND APPARATUS FOR MANAGING CHANNEL IN WLAN SYSTEM"
• Kruys et al. (US 2011/0286352 A1) entitled: "WIRELESS DEVICE, SYSTEM AND METHOD FOR DISCRIMINATING RADAR TRANSMISSIONS FROM WIRELESS NETWORK TRANSMISSIONS AND WIRELESS NETWORK HAVING RADAR-AVOIDANCE CAPABILITY"
• McFarland et al. (US 2004/0151137 A1) entitled: "METHODS FOR IMPLEMENTING A DYNAMIC FREQUENCY SELECTION (DFS) FEATURE FOR WLAN DEVICES"
• Tosic et al. (US 2010/0238871 A1) entitled: "PINNING AND CASCADING AVOIDANCE IN DYNAMIC CHANNEL ASSIGNING FOR WIRELESS LANS"



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414